ELD-027                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 14-4378
                                  ___________

            R. MICHAEL BEST; MARYLAND CLOSE CORP, (S Corp)
             (Director) of Ken & Jim CUC Inc. Wholly owned subsidiary
           of CUC of MD Inc.; DOCSON CONSULTING LLC, (SMLLC);
           KEITH DOUGHERTY, President/Secretary of CUC of MD Inc.

                                        v.

         US FOODS INC DELAWARE DIVISION; CLUCK U CORP;
            J. P. HADDAD; RICHARD DANIELS; CUMBERLAND
           COUNTY SHERIFF'S DEPARTMENT; CUMBERLAND
          COUNTY PROTHONOTARY; PRESIDENT JUDGE HESS,
     Cumberland County Common Pleas; JUDGE BRATTON, Dauphin County
    Common Pleas; ROBERT KODAK; CURTIS PROPERTY MANAGEMENT

                                             Keith Dougherty,

                                                   Appellant.
                   ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                           (D.C. Civ. No. 1-14-cv-00922)
                   District Judge: Honorable J. Frederick Motz
                   ____________________________________

                     Submitted for Possible Dismissal Under
               28 U.S.C. § 1915(e)(2)(B) and for Possible Summary
             Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 30, 2015

          Before: RENDELL, SLOVITER and GREENBERG, Circuit Judges


                          (Opinion filed: May 20, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Keith Dougherty appeals from the order of the District Court denying

reconsideration of its dismissal of his complaint. We will affirm.

                                             I.

       At issue here is another of Dougherty’s pro se complaints. This time, Dougherty

filed suit along with pro se plaintiff R. Michael Best and also purported to name as

plaintiffs various entities which were not represented by counsel, including Dougherty’s

company Docson Consulting LLC (“Docson”). The complaint asserts purported federal

claims against ten defendants, including parties with whom Dougherty has been involved

in litigation in the past, their lawyers, and state-court judges who have presided over that

litigation. As with many of Dougherty’s filings, the complaint is largely unintelligible.

All defendants filed motions to dismiss the complaint on that ground and others, and the

District Court dismissed it with prejudice. The District Court later denied a series of

plaintiffs’ post-judgment motions, including their motion for reconsideration and to

disqualify the District Judge, and Dougherty alone appeals from those rulings. 1


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 We have jurisdiction under 28 U.S.C. § 1291. Dougherty’s appeal from the order
denying reconsideration brings up for review the underlying order dismissing the
amended complaint. See Long v. Atl. City Police Dep’t, 670 F.3d 436, 446 n.20 (3d Cir.
2012). We exercise plenary review over the dismissal of a complaint under Rule 12(b)(6)
                                              2
                                             II.

       The District Court did not identify Dougherty’s potential claims but, having done

so ourselves, we agree that the complaint states no conceivably plausible claim as to

Dougherty and are satisfied that amendment would be futile. By way of further

background, Cluck U Corporation (one of the defendants here) obtained a judgment

against Dougherty’s company Docson in Maryland state court during a fast-food

franchise dispute and transferred the judgment to Dauphin County, Pennsylvania, for

execution. Dougherty purported to remove the collection action to federal court pro se,

but the District Court remanded it and we dismissed Dougherty’s appeal from that order

for lack of jurisdiction. (C.A. No. 11-3598, Dec. 14, 2011.)2

       The complaint at issue here appears to allege that related defendants are

seeking to collect a judgment against plaintiff Best arising from the same dispute. The

complaint alleges that certain defendants fraudulently obtained the judgment on the basis

of a debt that Best does not owe because a deal for his purchase of a fast-food franchise

fell through. The complaint further alleges that two state-court judges have interfered


and ask whether it “contain[s] sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.” Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 184
(3d Cir. 2009) (per curiam) (quotation marks omitted). In doing so, we may review
certain documents attached to the complaint. See Mayer v. Belichick, 605 F.3d 223, 230
(3d Cir. 2010). We review the District Court’s denial of the disqualification motion for
abuse of discretion. See United States v. Ciavarella, 716 F.3d 705, 717 n.4 (3d Cir.
2013), cert. denied, 134 S. Ct. 1491 (2014).
2
  Dougherty also has repeatedly attempted to litigate this underlying dispute in other
federal courts. See, e.g., Cluck-U, Corp. v. Dougherty ex rel. Docson Consulting LLC,
538 F. App’x 312 (4th Cir. 2013); In re Dougherty, 408 F. App’x 692 (4th Cir. 2011).

                                             3
with the right of one Larry Runk II (not a party here) to assign automobile insurance and

legal and medical malpractice claims to Dougherty in apparently unrelated matters. (The

purported assignment of Runk’s insurance claim is at issue in the appeal at C.A. No. 15-

1271, which we are addressing in a separate opinion.)

       On the basis of these allegations, the complaint asserts essentially three claims.

First, the complaint asserts that all defendants have conspired to unlawfully seize

personal property, and it seeks $300,000 in “proceeds” of the voided sale to plaintiff

Best. Second, the complaint alleges that all defendants have conspired to deny the

alleged right of Dougherty’s entities and other individuals (apparently Best and Runk) to

be represented by Dougherty pro se in state court. Finally, the complaint seeks an

injunction preventing state-court judges from “invalidating” Runk’s purportedly lawful

assignment of his claims to Dougherty.

       The complaint contains no factual allegations remotely suggesting that

Dougherty’s claims may be plausible. The first two claims appear to assert the interests

only of plaintiff Best and other parties who have not appealed and contain nothing

suggesting that Dougherty himself has an Article III stake in the outcome of Best’s

apparent dispute. Plaintiffs attached to the complaint an agreement between Dougherty

and Best under which Dougherty appears to have purchased Best’s alleged claim and

agreed to represent his interests. (ECF No. 1-1 at 21-23.) That agreement is substantially

the same as the agreement between Dougherty and Runk that we address in C.A. Nos. 15-

1123 and 15-1271, and our observations in those appeals regarding champerty and

Dougherty’s apparent unauthorized practice of law apply in this case as well. The

                                             4
complaint also appears to once again challenge execution proceedings against Docson

and to assert Docson’s alleged right to Dougherty’s pro se representation in state court,

but we need not address that issue because Docson has not appealed either.3

          As for the third claim, and as the District Court noted, Dougherty’s demand for

monetary damages against state-court judges and their staff is barred by judicial

immunity. See Semper v. Gomez, 747 F.3d 229, 250 (3d Cir. 2014); Capogrosso, 588

F.3d at 184. Dougherty’s express request for an injunction to overturn apparently

unfavorable (but unspecified) state-court decisions that Dougherty alleges have injured

him is barred by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic

Indus., 544 U.S. 280, 284 (2005) (applying Rooker v. Fid. Trust Co., 263 U.S. 413

(1923), and D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983)).

          Finally, we discern no abuse of discretion in the District Judge’s denial of

Dougherty’s motion for disqualification. Dougherty relies on the District Court’s rulings

against him and its repetition of our previous observation that he is a “vexatious litigant,”

but those circumstances do not display actual or apparent partiality. See, e.g., Knoll v.

City of Allentown, 707 F.3d 406, 411 (3d Cir. 2013) (holding that references to a “silly

case” and a “patently frivolous” motion were “patently insufficient to support a claim of

bias”).

3
  We previously held that Dougherty is not permitted to represent Docson pro se in
federal court. See Dougherty v. Snyder, 469 F. App’x 71, 72-73 (3d Cir. 2012) (per
curiam) (citing, inter alia, Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993),
and Simbraw, Inc. v. United States, 367 F.2d 373, 373-74 (3d Cir. 1966)). Dougherty
argues that Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014), has abrogated
Rowland and Simbraw. We need not and do not decide that issue because Docson has
not appealed and Dougherty has not purported to appeal on its behalf pro se.
                                                5
                                          III.

      For these reasons, we will affirm the judgment of the District Court. Dougherty’s

motion for reconsideration of the Clerk’s Order entered December 29, 2014, is granted

only to the extent that we have reviewed and considered Dougherty’s state-court

document titled “concise statement,” on which the Clerk properly advised Dougherty that

no action would be taken. Dougherty’s motions pending in this Court are otherwise

denied.




                                           6